          Case 4:20-cv-03600 Document 1 Filed on 10/21/20 in TXSD Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 VERONICA EMINOVNA ALIYEVA,                     §
                                                §
           Plaintiff,                           §
                                                §
 v.                                             §          CIVIL ACTION NO. 4:20-cv-3600
                                                §
 AMERICAN HONDA MOTOR CO.,                      §
 INC.,                                          §
                                                §
           Defendant.                           §

                DEFENDANT AMERICAN HONDA MOTOR CO., INC.’S
                           NOTICE OF REMOVAL

          American Honda Motor Co., Inc. (“AHM”) files this Notice of Removal from the

129th Judicial District Court of Harris County, Texas to the United States District Court

for the Southern District of Texas, Houston Division. As grounds for removal, AHM

shows the following:

                   COMPLIANCE WITH 28 U.S.C. § 1446(a) AND LR81

          1.     Pursuant to 28 U.S.C. § 1446(a) and LR81, AHM includes the following

index of matters being filed with this Notice of Removal:

          Exhibit No. Description

          Exhibit 1:    All executed process in the case

          Exhibit 2:    Plaintiff’s Original Petition and Request for Disclosure

          Exhibit 3:    AHM’s Answer to Plaintiff’s Original Petition

          Exhibit 4:    State Court Docket Sheet

          Exhibit 5:    A list of all counsel of record, including addresses, telephone
                        numbers and parties represented



4754789                                    Page 1 of 6
          Case 4:20-cv-03600 Document 1 Filed on 10/21/20 in TXSD Page 2 of 6




                                       THE PARTIES

          2.     AHM is a California citizen, and Plaintiff is a Texas citizen. Complete

diversity of citizenship has existed from the time Plaintiff filed the underlying state court

action on September 15, 2020 until now.

A.        Plaintiff

          1.     Plaintiff Veronika Eminovna Aliyeva is a Texas citizen. She is a resident of

Harris County, Texas, see Ex. 2, Petition ¶ 2, and Plaintiff’s residence allegation is prima

facie evidence of Texas citizenship for diversity purposes. Preston v. Tenet Healthsystem

Mem’l Med. Ctr., Inc., 485 F.3d 793, 797 (5th Cir. 2007) (“In determining diversity

jurisdiction, the state where someone establishes his domicile serves a dual function as his

state of citizenship.”); Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564, 571 (5th Cir.

2011) (“Evidence of a person’s place of residence . . . is prima facie proof of his

domicile.”).

B.        Defendant

          2.     Defendant American Honda Motor Co., Inc. is a California corporation with

its principal place of business in California. AHM is, therefore, a citizen of California.

                                 STATE COURT ACTION

          3.     AHM removes the state court action styled Veronika Eminova Aliyeva v.

American Honda Motor Co., Inc., Cause No. 2020-56671, in the 129th Judicial District

Court of Harris County, Texas. Against AHM, Plaintiff alleges strict product liability and

negligence causes of action related to a November 19, 2017 crash in which Plaintiff was




4754789                                   Page 2 of 6
          Case 4:20-cv-03600 Document 1 Filed on 10/21/20 in TXSD Page 3 of 6




the left rear passenger in a 2010 Honda Civic LX bearing vehicle identification number

2HGFG1B68AH525240 (“subject vehicle”). Ex. 2, Petition.

               REMOVAL PURSUANT TO DIVERSITY OF CITIZENSHIP

          4.      AHM removes this action pursuant to 28 U.S.C. § 1441(a). This Court has

jurisdiction based on 28 U.S.C. § 1332(a)(1) in that “the matter in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs, and is between . . . citizens of

different States.”

A.        Amount in Controversy

          5.      “Plaintiff shall ask the jury to award more than $1,000,000.00 in the

aggregate for all elements of recovery.” Ex. 2, Petition ¶ 20.

B.        Diversity of Citizenship

          6.      AHM is a California citizen, and Plaintiff is a Texas citizen. Given the

complete diversity of citizenship, this Court has jurisdiction under 28 U.S.C. § 1332(a)(1),

and removal is proper under 28 U.S.C. § 1441(a).

                    PROCEDURAL REQUIREMENTS OF REMOVAL

A.        Timeliness

          7.      AHM timely files this Notice of Removal because thirty days have not

elapsed since Plaintiff served AHM with the Petition on September 22, 2020. Ex. 1. Cf.

28 U.S.C. § 1446(b)(1).

B.        Venue

          8.      Plaintiff brought this action in the 129th Judicial District Court of Harris

County, Texas—located within the Southern District of Texas, Houston Division. 28



4754789                                    Page 3 of 6
          Case 4:20-cv-03600 Document 1 Filed on 10/21/20 in TXSD Page 4 of 6




U.S.C. § 124(b)(2). Accordingly, venue is proper in this Court because it is the “district

and division embracing the place where such action is pending.” 28 U.S.C. § 1441(a).

C.        Compliance with Notice Requirements

          9.    Pursuant to 28 U.S.C. § 1446(d), AHM will promptly give written notice of

the filing of this Notice to Plaintiff and file a copy of the Notice of Removal with the clerk

for the 129th Judicial District Court of Harris County, Texas.

D.        Filing Fee

          10.   A filing fee of $400 has been tendered to the Clerk of the United States

District Court for the Southern District of Texas, Houston Division.

E.        Other Filings

          11.   Pursuant to Local Rule 3, AHM attaches a civil action cover sheet (JS44c).

F.        Jury Demand

          12.   AHM renews its state-court demand for a jury trial on all issues so triable in

this case. Ex. 3, Answer ¶ 22. Cf. Fed. R. Civ. P. 81(c)(3)(A).

G.        Request for Leave to Amend

          13.   In the event this Court subsequently identifies a defect in this Notice of

Removal, AHM respectfully requests the Court grant AHM leave to amend this Notice and

cure the defect. See, e.g., Bailon v. Landstar Ranger, Inc., 3:16-CV-1022-L, 2016 WL

6565950, at *4 (N.D. Tex. Nov. 3, 2016) (citing In re Allstate Ins. Co., 8 F.3d 219, 221 &

n.4 (5th Cir. 1993)) (procedural defects may be cured by the filing of an amended notice

of removal); Lafayette City-Parish Consol. Government v. Chain Elec. Co., No. 11-1247,




4754789                                   Page 4 of 6
          Case 4:20-cv-03600 Document 1 Filed on 10/21/20 in TXSD Page 5 of 6




2011 WL 4499589, at *7 (W.D. La. Sept. 23, 2011) (explaining “defendants may freely

amend the notice of removal required by section 1446(b).”).

                                    CONCLUSION

          Based on the foregoing, AHM removes this case to this Court. This Notice of

Removal is signed pursuant to Rule 11 of the Federal Rules of Civil Procedure, as required

under 28 U.S.C. § 1446(a).


                                       Respectfully submitted and signed pursuant to
                                       Federal Rule of Civil Procedure 11,


                                       By: /s/ Ben Zinnecker
                                           Jeffrey S. Hawkins, Attorney-In-Charge
                                           State Bar No. 09249100
                                           S.D. No. 8962
                                           jhawkins@germer-austin.com
                                       GERMER BEAMAN & BROWN PLLC
                                       One Barton Skyway
                                       1501 S. Mopac Expy, Suite A400
                                       Austin, Texas 78746
                                       (512) 472-0288 Telephone
                                       (512) 472-0721 Facsimile

OF COUNSEL:

GERMER BEAMAN & BROWN PLLC
Ben Zinnecker
State Bar No. 24066504
S.D. No. 1269224
bzinnecker@germer-austin.com

Attorneys for Defendant
American Honda Motor Co., Inc.




4754789                                Page 5 of 6
          Case 4:20-cv-03600 Document 1 Filed on 10/21/20 in TXSD Page 6 of 6




                              CERTIFICATE OF SERVICE

          This instrument was served on the following counsel in compliance with Rule 5 of

the Federal Rules of Civil Procedure on October 21, 2020:

          Corey Gomel
          GOMEL & ASSOCIATES, P.C.
          1177 West Loop South, Suite 1400
          Houston, Texas 77027
          silvia@713abogado.com
          alma@713abogado.com
          Attorneys for Plaintiff

                                           /s/ Ben Zinnecker
                                           Jeffrey S. Hawkins/Ben Zinnecker




4754789                                  Page 6 of 6
